Title: To George Washington from Peter Hog, 27 January 1756
From: Hog, Peter
To: Washington, George



Dr Sir
Fort Dinwiddie 27th January 1756

I Recd Yours by Capt. Bell of 10th Instant 10 Days before yours 27th Decr by Majr Lewis which only came to hand Last

Night, you will See by the Inclosed Return that the Company wants but one of being Compleat: only the Mulattoes & Negos are still Included.
I have Inclosed an Accot for Comisy Walker of the money I recd from Mr McNeil and have all the Vouchers Lodged to Send by the first safe & direct Conveyance that will grant Recpt for them, & Each Voucher attested by the Subalterns. By the Accot you will Observe the qty of provisions does not Exceed that Agreed on by Majr Lewis & You at the fort, & will barely Suffice for 10 Months[.] It is true I did send down an Estimate to the Govr that he might not send half the Sum wanted, and there I sett down 32 thousd ⟨lbs.⟩ of beeff at 10/, £160–20 tubs to Cure the Meat at 10/ each £10—& so much for Barrels.
Now Sir I think it is really Amazeing that his Honr should mistake 20 tubs for a trough of which I am possitive there is not the least mention as will appear both by the principal in the Govrs hands & the Copy in mine, how far his honr may be unacquainted with the qty of Beeff necessarry to Support a Company for 10 Months, I shall not determine; but certainly it must be great Inattention to mistake a Charge of 20 tubs for a trough which would rather deserve the Name of an Ark. It was much against my Inclination to Undertake playing the Comisy for the Compy as I knew that Instead of its being Esteemed an Extra Service it would Subject me to Invidious Reflections & Ill-natured Censures. But I am unlucky in having prejudices Entertained agt me without any foundation, & as readily believed.
Majr Lewis would not Send up the Act relating to deser⟨ters⟩ but desired me by a Verbal Message to try & punish them before we Marched tho. he Expects we will Sett out this Week. Johnson says that in Consideration of his taking the Dutch men that deserted from Lt. Polson’s Detachmt at the Dunkers he was to have his discharge of Capt. Peyronie who on his Application said he did not care to Sign a Discharge but that he might goe abt his Bussiness he would never Advertize him nor Send after him and refers to Collo. Stephens as an Evidence. It is only such as doe real Carpenters work that I intend to pay, and there is a great many little Jobs of Smiths Work from the scarsity of tools & the many hands they goe thro & many of them unskilfull[.] I have never had any tools from Fredericksburg since those that Came by the Salt Waggon nor are they to be purchased

here but if you can order up some Iron & Salt from Frederickbg ⅌ first Waggon for the Courtho. it will Supply those Wants[.] I am sory that you are either Misinformed or Misapprehend the Case of Chew’s Servant, I never spoke to her in my Life Untill I was ordered by Genl Braddock to take the Command of the Detachmt for the pensilva. Road when she was recommended to my care in her way to Phila. by some of the officers who Lodged at her Masters & by Mrs English who waited on Mr Allen & me, it is true I made her Change her resolution of going to Phila. and brought her back to Wills Creek where she was openly Seen in the Camp. I never intended to Conceal her, but on the Contrary tho. there was never no Enquiry made after her all the time I had her at Wills Creek, I Emploied Mr Stalker to buy her time and told him he might draw on me for the money. But my Station here prevented his Answer I Suppose, and you are Sensible I have not had an Oppty of Sending to Alexandria Since you Left this, besides I have never had any Conveyance to Send money from this Except Mr Gordon & he went to Wills Creek so that I dont See that I have acted either Unlike an officer or a Gent: unless that a Great many would have made the same Use of a Mans Maid without making any Satisfaction to the Master or reckoning themselves under any Obligations to free the Maid from a harsh Servitude, which I all along Intended and declared, tho’ I never had any Application made to me by Mr Chew or any other person for him till the note that Came with Yours: and accordingly have Sent Bills to Capt. Stewart for £10—who will deliver them to any Safe hand that you shall order going to Alexandria who may bring up the Indenture & deliver it to him. She tells me that was the original price given by Chew to Mr Kirkpatrick & she served him 9 Months however if it is a triffle more Capt. Stewart will advance it for me. I Cannot yet send the pay Roll & Recpts for Decr as the Serjt who pays off the Men was Sent to press horses for the March But shall Answer that and the other particulars of Capt. Bells Lettr before I march. I am Sir Your Very hume Servt

Petr Hog


   Inclosed is the pay Roll for Sept.
P.S. Mr McManus Writes to me for one Augt. Cole a deserter from Capt. Dobs Compy[.] I recd him over from Majr Lewis, &

have desired him to Apply to you to determine it he is Left behind in the fort under the Serjt.

